Case 9:19-cv-81186-RKA Document 15 Entered on FLSD Docket 12/23/2019 Page 1 of 2




                          UN TED STATES DISTRICT COURT
                          SO UTH ER N D ISTR IC T O F FLO R ID A
                              W EST PALM BEACH DIYISION
                                  CASEN0.9:19-cv-81186-             ILED BY         *        D.C.
                                                                  F
   John Pinson,
                                                                          BEC 23z'hq
                  Plaintiff
                                                                          ANGEL A E.NOBLE
                                                                          cbERK U S DlS.r cT.
   VS                                                                     S.D.OF jux..-W.P.B.
   ROBIN SON KEITH U STLER,et.al.



                              N O TIC E T O TH E C O U R T O F

                  N O /M PR O PER SER W C E BY D EFEN D A N T
   TO Tl'
        lE HON ORABLE JUD GE OF TH IS COURT:

                  CO M ES N OW the Plaintiff,John Pinson,w ith thisN otice ofN o/lm proper
   Service by the D efendantand w ishesto m ake the courtaware thatproperservice ofdocum ents
   fled w ith the courtisnotbeing perform ed by the D efendant.

             On D ecem berl2,2019 Counselforthe DefendantGled an Appearance with the court
             intwo(2) MotionstoDismissandfailedtomailatrueandcorrectcopiestothe
             Plaintiffofsaid filing. On the Certiticate ofServicethatwasannexed to the filing it
             stated:

             td1hereby certify thaton Decem ber5,2019,Ielectronically filed the foregoing
             docum entwith the Clerk ofthe Courtusing CM /ECF.Ialso certify thatthe foregoing
             documentisbeing servedthisday on allcounselofrecordorpro separtiesidentised
             on the attached Service Listin the mannerspecifed,eitherviatransm ission of
             N otices ofElectronic Filing generated by CM /ECF orin som e otherauthorized
             m annerforthose counselorpartieswho arenotauthorized to receive electronically
             N otices ofElectronic Filing.''


                                               Page 1of2
Case 9:19-cv-81186-RKA Document 15 Entered on FLSD Docket 12/23/2019 Page 2 of 2




      2.     The Plaintiffisnotrepresented by Counselin thiscause ofaction and thereforehas
             no accessto the CM /ECF system to receive electronic service ofany filingsand
             should be served by anotherm eanssuch asU SPS m ail.
      3.     The Plaintiffrequeststhatthecourtnotify CounselfortheD efendantofthis errorso
             Plaintiffistim ely served with allfuture Glingsby the Defendantsaccording to Fed.R.
             Civ.P.

                       Dated:D ecem ber23,2019             Res ctfully Subm itted,
                                                             ... '        %
                                                            -.             '$          ......-.
                                                            ,                  h ...-,.-
                                                           John Pins'
                                                                    g
                                                                    -
                                                                    jn
                                                                    '
                                                           5261 e oodRoad
                                                                 .

                                                           W estPalm Beach,Florida 33401
                                                           561-833-4816
                                                           john@pinson.com
                                  CERTIFICA TE O F SERW CE
      Ihereby certify thatatrueandcorrectcopy oftheforegoing docum entwasfiledwiththe
   Clerk oftheCourq andisservedby CM /ECF uponentry intothedocketon allcounsel,bythe
   m andatory CM /ECF system ,on the Service Listbelow .
                       Signed D ecem ber23,2019
                                                                          tq
                                                                 .a- --- --t
                                                                           î

                                                           Jo n Pin on
                                          Service List
   CounselforDefendants:
   CurtisA lan W ilson
   M ccalla Raym erLLC
   225 E.Robinson St.,Suite 115
   Orlando,FL 32801
   Email:curtiswilson.esq@gmail.com




                                           Page2 of2
